Citation Nr: 0212539	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  02-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1949 to November 
1952.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board is undertaking additional development on the issue 
of service connection for left ear hearing loss pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3,099-
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the veteran notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.  


FINDINGS OF FACT

1. A September 1984 Board decision denied service connection 
for left ear hearing loss.  

2. The evidence associated with the claims file subsequent to 
the Board's September 1984 decision is new and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  


CONCLUSIONS OF LAW

1. The Board's September 1984 decision denying service 
connection for left ear hearing loss is final.  38 U.S.C.A. § 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2. New and material evidence has been presented to reopen a 
claim of entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West Supp. 2001); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of VA's duties 
in a letter issued in August 2001.  As set forth below, the 
RO's actions throughout the course of this appeal satisfied 
the requirements under the VCAA.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in an October 2001 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a February 
2002 statement of the case, the RO notified the veteran of 
regulations pertinent to service connection claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been received, as have VA 
outpatient treatment records.  In this regard, all known and 
available service, private, and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend otherwise.  Further, 
in an August 2001 RO letter in which the veteran was provided 
information regarding the VCAA, he was also informed as to 
what evidence VA was responsible for obtaining and what 
evidence he was responsible for obtaining and submitting to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for left ear 
hearing loss on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
service connection claim was addressed in a September 1984 
Board decision and that service connection was denied.  That 
decision is final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1105 (2001).  In July 2001, the veteran 
requested that his service connection claim for left ear 
hearing loss be reopened.  An October 2001 rating decision 
denied reopening the claim on the basis that new and material 
evidence had not been submitted.  The veteran disagreed with 
that decision and initiated a timely appeal.  As there is a 
prior final decision for this claim, the September 1984 
decision, the Board is required to determine whether new and 
material evidence has been presented before reopening and 
adjudicating the service connection claim for left ear 
hearing loss on the merits.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West Supp. 2001); 38 C.F.R. § 3.156 
(2001).  When a veteran seeks to reopen a claim, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance is "new and material."  Under 
the version of 38 C.F.R. § 3.156(a) applicable to this case, 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,520, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  As the 
veteran filed his claim prior to that date, the earlier 
version of the law, as set forth above, remains applicable in 
this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the September 1984 Board 
decision, the veteran submitted VA outpatient treatment 
reports and a statement made by a fellow serviceman attesting 
to the veteran's in-service ear injury.  In addition, the 
veteran was provided with a personal hearing in July 2002, 
and the transcription report is included in the claims file.  
This evidence bears directly and substantially upon the 
specific matter under consideration, i.e., whether the 
veteran's left ear hearing loss is attributable to service.  
Moreover, it is the Board's opinion that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001).  Accordingly, the Board finds that the veteran has 
submitted new and material evidence, and his claim is 
reopened.

For the reasons described above, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
claim for entitlement to service connection for left ear 
hearing loss.  However, given VA's statutory duty to assist 
the veteran, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of this case is 
necessary.  Following such development, this case will be 
ready for appellate review.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for left ear hearing loss; the 
appeal is granted to this extent only.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

